Citation Nr: 0126263	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for back disability, to 
include the residuals of an in-service injury and discogenic 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from January 3 to January 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's application to 
reopen a claim of service connection for back disability.  
The appellant perfected a timely appeal of this determination 
to the Board.

As a preliminary matter, the Board notes that, in a July 1981 
rating decision, the RO denied service connection for 
"myositis of the lumbar paravertebral muscles."  The 
veteran was notified of this determination later that same 
month and in September 1981 he filed a timely Notice of 
Disagreement (NOD).  In October 1981, the RO issued him a 
Statement of the Case (SOC), and as the veteran acknowledges, 
he did not submit a Substantive Appeal.  In August 1996, the 
RO received the veteran's application to reopen a claim of 
service connection for back disability, which was denied in 
the December 1996 rating decision noted above.  In September 
and December 1997, i.e., within one year of receiving notice 
of that determination, the veteran submitted to the RO 
pertinent lay statements and medical evidence; however, in 
January 1998, the RO confirmed and continued its denial of 
his application to reopen a claim for back disability.  In 
this regard, the Board notes that, subsequent to the RO's 
preparation of the August 1998 SOC, the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (Court) decided the case of 
Muehl v. West, 13 Vet. App. 159 (1999).  In Muehl, the Court 
held that where, as here, pertinent evidence was presented or 
secured within one year of the date of the mailing of the 
notice of the initial decision, that evidence must be 
considered to have been filed in connection with that claim.  
See Id. at 161-62.  As such, although the August 1998 SOC 
identifies the January 1998 rating decision as the rating 
action on appeal, the Board concludes that the veteran's 
appeal stems from the December 1996 rating action.  In any 
event, on August 28, 1998, the RO received pertinent 
outstanding service medical records.  The RO thereafter 
readjudicated this claim de novo in August 1999 and confirmed 
and continued its denial of the veteran's entitlement to 
service connection for back disability.  In light of the 
foregoing, the Board agrees with the RO that the claim must 
be considered on a de novo basis.  See 38 C.F.R. § 3.156(c); 
cf. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In August 2001, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held in Washington, DC.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999),withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA as well as those 
submitted before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Holliday v. Principi, 14 Vet. App. 280 (2001); VAOPGCPREC 11-
2000 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran asserts that service connection for back 
disability is warranted because he has suffered from back 
problems that had their onset during his initial period of 
active duty.  In support, the veteran reports that, while he 
was helping to move a refrigerator, his back "popped."  He 
states that he received in-service treatment for this injury 
at Kirk Army Hospital at Aberdeen Proving Ground, Maryland.  
In this regard, the Board notes that, to date, VA has not 
attempted to obtain these inpatient records.  As such, on 
remand, the Board concludes that the RO should make another 
request for service records.  VCAA, 38 U.S.C. § 5103A; see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

During the August 2001 hearing, the veteran identified four 
service members who witnessed the in-service back injury.  In 
addition, in September 1997 the veteran submitted numerous 
lay statements in which the affirmants reported that the 
veteran did not suffer from back problems prior to his period 
of active duty and that he suffered a back injury during his 
initial period of service.  Among these statements is one 
submitted by his former spouse, who reported that she was 
stationed with the veteran at Aberdeen Proving Ground, 
Maryland, during that time.  In addition, she indicated that 
she recalled both the injury and the veteran's in-service 
treatment.  She also identified a supervisor of the veteran 
who reportedly advised him to seek treatment at that time as 
a consequence of the injury.

In support of this claim, the veteran has also submitted a 
statement prepared by his brother, a medical doctor, who 
opined that the veteran's thoracic, cervical and lumbar 
discogenic disc disease had its onset during his period of 
active duty.  In addition, service medical records dated 
during the veteran's latter period of active duty in January 
1991 show that he was seen for complaints of low back pain 
with radiculopathy.  These latter service medical records, 
which show that he was diagnosed as having paravertebral 
muscle strain, reflect that the veteran stated that he had 
had chronic low back problems since a 1984 motor vehicle 
accident; however, the treatment raises an alternative basis 
on which the veteran's claim must be considered, i.e., that 
his back disability was aggravated during his latter period 
of service.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

Indeed, a review of the claims folder indicates that the 
veteran reported suffering from back problems as a 
consequence of a motor vehicle accidents that took place in 
1984 and/or 1988, and September 1994.  In addition, the 
record reflects that in April 1995, while working as a police 
officer, the veteran injured his back trying to adjust a 
chair.  As consequence of the work-related injury, Dr. Hugo 
V. Rizzoli diagnosed him as having strains of the cervical 
and lumbar spine that were superimposed on his degenerative 
disc disease.  And in February 1996, he injured his back 
again when he fell on some snow-covered steps.

The Board observes that, since filing his application to 
reopen this claim in August 1996, the veteran has not been 
afforded a pertinent VA examination.  In light of the 
recently enacted law, the veteran's statements and the 
medical evidence of record, this claim must be remanded to 
afford him such an examination.  In the examination report, 
the examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a back disability that had its 
onset during his initial period of military and/or was 
aggravated during his latter period of active duty.  VCAA, 
38 U.S.C. § 5103A; see also Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Prior to scheduling an examination, however, all outstanding 
in-service and post-service treatment records must be 
associated with the claims folder.  In this regard, the Board 
reiterates that the CLINICAL records of his inpatient care at 
Kirk Army Hospital have not been requested.  Further, the 
veteran and his brother reported that in 1981 the veteran 
received treatment for this condition at the San Juan, Puerto 
Rico, VA Medical Center; these records have likewise not been 
obtained.  In addition, in an August 1996 statement, the 
veteran reported that he was receiving care for this 
disability at the Washington, DC, VA Medical Center; however, 
records of his treatment there, dated subsequent to July 
1996, are not of record.  This is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
recently enacted legislation specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  VCAA.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should request the National 
Personnel Records Center (NPRC) to 
provide any inpatient CLINICAL records of 
the veteran's treatment at Kirk Army 
Hospital, Aberdeen Proving Ground, 
Maryland, for a period commencing in 
March or April 1976.  See VA Adjudication 
Procedure Manual M21-1, Pt. III, par. 
4.17e.  If no such records are available, 
that fact should clearly be documented in 
the claims file, and the appellant should 
be informed in writing.

2.  The RO should obtain and associate 
with the claims folder any outstanding 
records of the veteran's in- or 
outpatient treatment at the San Juan, 
Puerto Rico, VA Medical Center in 1980 
and 1981.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination reports.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any back disability found to be 
present is related to either of the 
veteran's periods of military service.  
In doing so, the examiner should comment 
as to whether it is at least as likely as 
not that any back disability found to be 
present had its onset during his initial 
period of active duty from June 1974 to 
June 1977.  If that conclusion is 
negative, the examiner should also 
indicate whether any back disability was 
aggravated during his latter period of 
active duty in January 1991.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  If, after re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


